                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   IN RE:                                       CHAPTER 13 PROCEEDINGS
            Arlo H. Hall
            Bynetta R. Hall                      CASE NO.: 17-12667
                                                 JUDGE PRICE SMITH

                   Debtor                        OBJECTION TO NOTICE OF
                                                 MORTGAGE PAYMENT CHANGE

            Now comes the Debtors and object to the Notice of Mortgage Payment Change
   filed by Mr. Cooper on behalf of US Bank, NA. The Notice of Mortgage Payment
   Change, indicates that the Debtor's property taxes are doubling to $6,910.93, when in
   fact, the Debtor's property taxes are $6,752.82 (See current tax bill attached). Moreover,
   the Debtor's escrow for property taxes has been approximately $7,000.00 per year. Based
   on a calculation error, the creditor wishes to add $1,114.30 to the debtor's monthly
   payment. As such, the Debtor objects to this Notice of Mortgage Payment Change.

                                                 Respectfully Submitted:

                                                /s/ Jonathan I. Krainess
                                                Jonathan I. Krainess (0073093)
                                                Krainess Law Firm, LLC
                                                23366 Commerce Park, Suite 101-A
                                                Beachwood, OH 44122
                                                Tel: 216-320-4357
                                                Fax: 216-320-8000
                                                jkrainess~a sbcglobal.net

                                CERTIFICATE OF SERVICE

           The undersigned certifies that on April 6, 2020, a true and correct copy of the
   above Objection was served via the Court's Electronic Case Filing System on these
   entities and individuals who are listed on the Court's Electronic Mail Notice List:
   -Jonathan I. Krainess, on behalf of Samuel L. Feldman, Debtor, at
   jkrainess(a~sbeglobal.net
   -Lauren A. Helbling, Chapter 13 Trustee, at Chl3tnistee,~a chl3cleve.com;
   -Christopher Giacinto, Esq. on behalf of Mr. Cooper/LTS Bank, NA at
   bkcrm(c~padgettlawgroup.com;


                                                                /s/ Jonathan L Krainess
                                                                Jonathan I. Krainess, Esq.




17-12667-jps     Doc 111      FILED 04/06/20     ENTERED 04/06/20 12:39:42           Page 1 of 3
Assessed Values                               Market Values                                        Flags
Land Value                       $8,650       Land Value                            $24,700        Owner Occupancy Credit                 N
Building Value                  $47,530       Building Value                       $135,800        Homestead Reduction                    N
Total Value                     $56,180       Total Value                          $160,500        Foreclosure                            N
Homestead Value                                                                                    Cert. Pending                          N
                                                                                                   Cert. Sold                             N
Half Year Charge Amounts                      Rates                                                Payment Plan                           N
Gross Tax                      $3,783.44      Full Rate                               134.69
Less 920 Reduction               $211.95      920 Reduction Rate                      .05602
Sub Total                      $3,571.49      Effective Rate                     127.144652        Escrow
10% Reduction Amount            $336.55                                                            Escrow                                  N
Owner Occupancy Credit             $.00                                                            Payment Amount                       $.00
Homestead Reduction Amount         $.00
Total Assessments               $141.47

Half Year Net Taxes            $3,376.41


                                                   Charges                       Payments                               Balance Due
Taz Balance Summary                               $6,762.62                      $3,376.41                                $3,376.41

2019 •a in 2020 Char•e and Pa ment Detail
Taxsel                                                             Charge Type                 Charges      Payments      Balance Due
Gartield Hts.
                                                                   1st half tax                $3,234.94    $3,234.94     $.00
                                                                   1ST HALF BALANCE            $3,234.94    $3,234.94     $.00
                                                                   2nd half tax                $3,234.94    $.00          $3,234.94
                                                                   2ND HALF BALANCE            $3,234.94    $.00          $3,234.94
C100300-Sewer Maintenance
                                                                   1sl half tax                $60.50       $60.50        $.00
                                                                   1ST HALF BALANCE            $60.50       $60.50        $.00
                                                                   2nd half tax                $60.50       $.00          $60.50
                                                                   2ND HALF BALANCE            $60.50       $.00          $60.50
M284192O-GARBAGE COLLECTION GARFIELD HE
                                                                   1st half tax                $72.00       $72.00        $.00
                                                                   1st half SPA fee            $.72         $.72          $.00
                                                                   1ST HALF BALANCE            $72.72       $72.72        $.00
                                                                   2nd half SPA fee            $.72         $.00          $.72
                                                                   2nd half tax                $72.00       $.00          $72.00
                                                                   2ND HALF BALANCE            $72.72       $.00          $72.72
C100300S-SEWER MAINTENANCE
                                                                   1st half tax                $8.25        $8.25         $.00
                                                                   1ST HALF BALANCE            $8.25        $8.25         $.00
                                                                   2nd half tax                $8.25        $.00          $8.25
                                                                   2ND HALF BALANCE            $8.25        $.00          $8.25

                                                                                               Charges      Payments      Balance Due
Total Balance                                                                                  $6,752.82    $3,376.41     $3,376.41




        17-12667-jps         Doc 111       FILED 04/06/20           ENTERED 04/06/20 12:39:42                      Page 2 of 3
Primary Owner              HALL, ARLO & BYNETTA
Property Address           150 Creekside DR CLEVELAND,OH 44125
Tax Mailing Address        CORELOGIC 2500 WESTFIELD DR ELGIN, IL 60124
Legal:Description          TR i 3SL84GFF 54.71170.97D 0.172AC Valley Ranch Estates Resub
Property Class             SINGLE FAMILY OWELLING
.e~'w1   u.:uai.a   `"   ~.. L~~T1 46"iniiC    -~:    ~    ••     ~                    ••..




  Assessed Values                                                     Market Values                                     Flags
  Land Value                                          $5,680          Land Value                        $16,800         Owner Occupancy Credit               N
  Building Value                                     $52,430          Building Value                   $149,800         Homestead Reduction                  N
  Total Value                                        $58,310          Total Value                      $166,600         Foreclosure                          N
  Homestead Value                                                                                                       Cert. Pending                        N
                                                                                                                        Cert. Sold                           N
  Half Year Charge Amounts                                            Rates                                             Payment Plan                         N
  Gross Tax                                     $4,157.21             Full Rate                           142.59
  Less 920 Reduction                              $105.26             920 Reduction Rate                 .025319
  Sub Total                                     $4,051.95             Effective Rate                  138.979759        Escrow
  10%Reduction Amount                                $381.80                                                            Escrow                               N
  Owner Occupancy Credit                                $.00                                                            Payment Amount                     $.00
  Homestead Reduction Amount                            $.00
  Total Assessments                                  $127.72
  Half Year Net Taxes                           $3,797.87


                                                                           Charges                    Payments                              Balance Due
  Tax Balance Summary                                                     57,595.74                   57,595.74                                     $.00

 2016 •a in 2017 Char•e and Pa ment Detail
 Taxset                                                                   Charge Type                      Charges          Payments        Balance Due
 Garfield Hts.
                                                                          l st half tax                    $3,670.15        $3,670.15       $.00
                                                                          1ST HALF BALANCE                 $3,670.15        $3,670.15       $.00
                                                                          2nd half tax                     $3,670.15        $3,670.15       $.00
                                                                          2nd half penalty                 $.00             $.00            $.00
                                                                          2ND HALF BALANCE                 $3,670.15        $3,670.15       $.00
  M284192-REFUSE COLLECTION
                                                                          1st half tax                     $72.00           $72.00          $.00
                                                                          1st half SPA fee                 $.72             $.72            $.00
                                                                          1ST HALF BALANCE                 $72.72           $72.72          $.00
                                                                          2nd half penalty                 $.00             $.00            $.00
                                                                          2nd half taz                     $72.00           $72.00          $.00
                                                                          2nd half SPA fee                 $.72             $.72            $.00
                                                                          2nd half SPA fee penalty         $.00             $.00            $.00
                                                                          2ND HALF BALANCE                 $72.72           $72.72          $.00
  C100300-Sewer Maintenance
                                                                          1st half tax                     $46.75           $46.75          $.00
                                                                          1ST HALF BALANCE                 $46.75           $46.75          $.00
                                                                          2nd half tax                     $46.75           $46.75          $.00
                                                                          2nd half penalty                 $.00             $.00            $.00
                                                                          2ND HALF BALANCE                 $46.75           $46.75          $.00
  C100300S-SEWER MAINTENANCE
                                                                          1st half tax                      $8.25           $8.25           $.00
                                                                          1ST HALF BALANCE                  $8.25           $8.25           $.00
                                                                          2nd half penalty                  $.00            $.00            $.00
                                                                          2nd half tax                      $8.25           $8.25           $.00
                                                                          2ND HALF BALANCE                  $8.25           $8.25           $.00

                                                                                                            Charges         Payments        Balance Due
                                                                                                            $7,595.74       $7,595.74       $.00
  Total Balance



            17-12667-jps                      Doc 111           FILED 04/06/20                ENTERED 04/06/20 12:39:42                 Page 3 of 3
